Citation Nr: 0835950	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 28, 2002, 
for the grant of service connection for Legg-Calve-Perthes 
disease, left hip, status-post total hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and granted entitlement 
to service connection for Legg-Calve-Perthes disease, left 
hip, status-post total hip replacement, and assigned an 
initial 30 percent rating, effective from March 28, 2002.  
The veteran appealed the assigned effective date that service 
connection was awarded.  The case was remanded in November 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to an effective date 
earlier than March 28, 2002, for the award of service 
connection for Legg-Calve-Perthes disease, left hip, status-
post total hip replacement.

In an April 1982 rating decision, VA denied service 
connection for Legg-Calve-Perthes disease, left hip, 
determining that the disability pre-existed service and was 
not aggravated during service.  The veteran did not appeal 
the decision.  In a September 1990 rating decision, VA denied 
reopening the claim for service connection for Legg-Calve-
Perthes disease, left hip, determining that the veteran had 
not submitted new and material evidence.  The veteran did not 
appeal the decision.  

The veteran has attacked each of these decisions, arguing 
that they contain clear and unmistakable error in denying 
service connection for Legg-Calve-Perthes disease, left hip.  
At the time the veteran made these allegations the RO had not 
considered whether either or both rating decision contained 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2007).  
Thus, the Board could not consider these issues without the 
agency of original jurisdiction first considering them.  

As a result, in November 2007, the Board remanded the claims 
involving clear and unmistakable error because they are 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the award of service connection 
for Legg-Calve-Perthes disease, left hip, status-post total 
hip replacement.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Stated 
differently, if it were determined that either or both of 
these rating decisions contained clear and unmistakable 
error, it could impact the veteran's claim for an earlier 
effective date.

In the November 2007 remand, the Board stated the following, 
in part:

The RO must adjudicate the veteran's 
claims that April 1982 and September 1990 
rating decisions which denied entitlement 
to service connection for a left hip 
disorder were clearly and unmistakably 
erroneous.  Should the RO deny these 
claims the veteran is hereby informed 
that the Board may only exercise 
appellate jurisdiction over these claims 
if he perfects an appeal in a timely 
manner.  38 U.S.C.A. § 7105 (West 2002). 

In an April 2008 supplemental statement of the case, the RO, 
via the AMC, concluded, "After a review of the evidence of 
record, it is determined that there was no clear and 
unmistakable error in determining the effective date of the 
grant of service connection for a left hip condition."

Unfortunately, this was not the issue the Board directed the 
RO/AMC to consider.  Rather, the RO/AMC was to adjudicate 
whether VA had committed clear and unmistakable error in the 
April 1982 rating decision in denying service connection for 
a left hip disability, and whether there was clear and 
unmistakable error in the September 1990 rating decision in 
denying reopening the claim for service connection for a left 
hip disability.  Thus, not only was the wrong issue 
considered, the issue that was considered was included in a 
supplemental statement of the case.  Significantly, using a 
supplemental statement of the case to announce a new decision 
violates due process.  38 C.F.R. § 19.31(a) (2008) ("In no 
case will a Supplemental Statement of the Case be used to 
announce a decision by the agency of original jurisdiction on 
an issue not previously addressed.")  

Therefore, the claim must be remanded again for proper 
consideration of the issues involving clear and unmistakable 
error.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order).

The claim for entitlement to an effective date earlier than 
March 28, 2002 for the grant of service connection for Legg-
Calve-Perthes disease, left hip, status-post total hip 
replacement continues to be held in abeyance while the claims 
for clear and unmistakable error are considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate in a 
rating decision the following claims: (i) 
whether there was clear and unmistakable 
error in the April 1982 rating decision 
which denied service connection for Legg-
Calve-Perthes disease, left hip; and, 
(ii) whether there was clear and 
unmistakable error in the September 1990 
rating decision which denied reopening 
the claim for service connection for 
Legg-Calve-Perthes disease, left hip.  
Should the RO/AMC deny either claim, the 
veteran is hereby informed that the Board 
may exercise appellate jurisdiction only 
if he perfects an appeal in a timely 
manner.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2008) (appeal before 
Board consists of timely filed notice of 
disagreement in writing, and after the 
issuance of a statement of the case, a 
substantive appeal).

2.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
an effective date earlier than March 28, 
2002, for the grant of service connection 
for Legg-Calve-Perthes disease, left hip, 
status-post total hip replacement.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

